Citation Nr: 0736282	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This matter was previously before the Board, and adjudicated 
in a decision dated in January 2006.  In that decision, the 
Board denied service connection for schizophrenia.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated 
in June 2007, the Court vacated the Board's January 2006 
decision, and remanded this matter back to the Board for 
development consistent with the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2007 Joint Motion for Remand (Joint Motion), the 
parties concluded that the Board did not fully discuss a 
statement submitted by the appellant, which indicated that he 
had a psychiatric disorder prior to his entrance to military 
service that worsened during military service.  The Board was 
directed to schedule an examination that takes into 
consideration this statement.  The Board was also directed to 
determine whether the veteran was a combat veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his psychiatric 
disorder.  If information is provided in 
sufficient detail, the RO/AMC should make 
arrangements to obtain all records of 
treatment afforded to the veteran from all 
the sources listed by him that are not 
already on file.  These records should 
include any psychiatric care accorded the 
veteran prior to his entry into service.  
All information obtained should be made 
part of the file.

2.  The RO/AMC should request the 
appropriate sources to verify the 
veteran's combat or non combat status 
during service. The RO/AMC should obtain 
copies of any service department record 
that would possibly shed light on the 
veteran's status at all times during his 
military service.  In particular, the 
RO/AMC should request an official copy of 
his Record of Assignments or any other 
pertinent record within the veteran's 201 
file.  If these records indicate that 
additional follow up is required to 
determine whether the veteran was in 
combat, the appropriate steps should be 
taken. 

3.  Schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder.  The 
claims folder should be made available to 
a VA psychiatric examiner for review.  The 
examiner should provide opinion as to 
whether the veteran's psychiatric disorder 
is at least as likely as not related to 
his military service (that is, a 
probability of 50 percent or better).  If 
this cannot be medically determined 
without resorting to mere conjecture, this 
should be commented upon in the report.  
The examiner should comment on the 
significance of the veteran's statements 
regarding his psychiatric status prior to 
entry into service, as well as any 
clinical evidence, if obtained, of a 
psychiatric disorder prior to entry into 
military service.  The examiner should 
provide a rationale for all opinions 
expressed.  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



